DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop WO-2005115235-A1.
With respect to claim 1, Bishop teaches:
An electrosurgical generator for generating radiofrequency (RF) electromagnetic (EM) energy and microwave EM energy, the generator comprising (Fig. 18 shows the electrosurgical generator and p. 67 lines 8-22 teach the generator generating both radiofrequency and microwave energy): a microwave source for generating a microwave signal (the microwave source is element 1 of fig. 18); a microwave channel for conveying the microwave signal from the microwave source to be output from the   

	With respect to claim 13, Bishop teaches:
including a switch for selectively directing the microwave signal to the microwave channel or the microwave-to-RF converter (switch element 36 of fig. 18 directs the microwave signal to the microwave channel element 100 of Fig. 18 or to the microwave-to-RF converter element 22 of fig. 18). 

	With respect to claim 15, Bishop teaches:
including a controller arranged to operate the microwave-to-RF converter (the controller element 101 of fig. 18 is arranged to control the microwave-to-RF converter element 22 of Fig. 18 p. 67 lines 1-7). 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 5, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop WO-2005115235-A1 in view of Moul US-20170089962-A1.
With respect to claim 2, although Bishop teaches:
wherein the microwave-to-RF converter includes: a RF switching unit arranged to introduce an RF characteristic into the microwave signal (switching unit element 36 of Fig. 18 p. 54 lines 31-32 and p. 55 lines 1-5 introduces an RF characteristic via pathway element 140 of fig. 18 to microwave-to-RF converter element 22 of fig. 18); 
It fails to teach a rectifying unit. However, in the same field of endeavor Moul teaches an electrosurgical generator (Fig. 1 element 20 paragraph 0042):
and a rectifying unit for rectifying the microwave signal while preserving the RF characteristic, wherein the RF signal is obtained from an output of the rectifying unit (the rectifying units elements 330 and 350 of Fig. 3 rectify the microwave signal paragraph and output the RF signal, paragraph 0051 and Fig. 5 elements 525 and 550). The rectifying unit taught by Moul is a well-known component of electrosurgical generators used to convert the alternating current of a power source i.e. electrical outlet to direct current, so the electrical current can be applied reliable through the medical device with no reversal of electrical flow.


	With respect to claim 4, Bishop teaches:
wherein the RF characteristic comprises a principle RF component having a frequency of 400 kHz (the RF characteristic has a frequency less than 14.45 GHz p. 67 lines 8-20).

	With respect to claim 5, Bishop teaches:
wherein the RF switching unit comprises a modulator for pulsing the microwave signal at a frequency less than 300 MHz (RF switching unit element 36 of Fig. 18 modulates signal at a frequency less than 14.45 Ghz p. 67 lines 8-20. The modulator is a simple substitution of a known element i.e. element 150 of fig. 18 the frequency mixer that oscillates the frequency. Please see MPEP 2143).  

	With respect to claim 6, Bishop further teaches:
wherein the modulator is arranged to operate at a duty cycle of 50% (The modulator or oscillator element 150 of Fig. 18 is arranged to operate at a range of duty cycles including 50%, p. 63 lines 11-32). 

With respect to claim 8, Bishop in combination with Moul as above teach all of the elements of claim 2, and Moul further teaches:


	With respect to claim 9, Moul further teaches:
wherein the microwave-to-RF converter is arranged to form a composite rectified signal from rectified signals output from the first rectifier and the second rectifier (the first and second rectified signals elements 332 and 352 of fig. 3 form a composite signal in controller element 22 of fig. 3).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop WO-2005115235-A1 in view of Moul US-20170089962-A1 as applied to claim 2 above, and further in view of Ellman US-7094231-B1.
With respect to claim 3, although Bishop in combination with Moul as above teach all of the elements of claim 2, it fails to teach the rectifier operating as a full-wave rectifier. However, in the same field of endeavor Ellman teaches an electrosurgical instrument (Abstract and element 10 fig. 1):
wherein the rectifying unit operates as full-wave rectifier for the microwave signal (column 10 lines 58-67 teach a full-wave rectifier for the signal). The full-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical generator of Bishop in combination with Moul as above with the full-wave rectifier of Ellman as a full-wave rectifier allows for the combination of cutting and coagulation functions that require a greater power and voltage output when combined than when delivered separately (Ellman column 10 lines 62-63).

Claim 7, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop WO-2005115235-A1 in view of Moul US-20170089962-A1 as applied to claim 6 above, and further in view of Hibner WO-2017058620-A1.
With respect to claim 7, although Bishop in combination with Moul as above teach all of the elements of claim 6, they fail to teach a rectifying unit outputting square waves. However, in the same field of endeavor Hibner teaches an electrosurgical device (Abstract and Fig. 1 element 10):
wherein the rectifying unit is arranged to output a square wave (paragraph 0084 the rectified signal is output as a square wave). The square wave that Hibner teaches is well known in the art of electrosurgical generators, a square wave is particularly simple to synchronize with other wave forms in generators that produce more than one frequency in sequence or simultaneously (Hibner paragraph 0044).


With respect to claim 10, Bishop in combination of Moul as above teach all of the elements of claim 9, and Hibner further teaches:
wherein the composite rectified signal is a square wave (paragraph 0084 the rectified signals are output as square waves).

	With respect to claim 11, Bishop teaches:
wherein the microwave-to-RF converter comprises a filtering unit arranged to remove unwanted frequency components from the output of the rectifying unit (the microwave-to-RF converter comprises a filtering unit arranged to remove unwanted frequencies p. 37 lines 24-32 and element 23 of fig. 19).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop WO-2005115235-A1 in view of Moul US-20170089962-A1 as applied to claim 2 above, and further in view of Kellogg US-20030144680-A1.
With respect to claim 12, although Bishop in combination with Moul as above teach all of the elements of claim 2, they fail to teach a step-up transformer. However, in the same field of endeavor Kellogg teaches an electrosurgical generator (Fig. 1 element 102):

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical generator and microwave-to-RF converter of Bishop in combination with Moul as above with the step-up transformer of Kellogg in order to ensure that the voltage applied to the surgical device would be high enough and therefore sufficient for cutting, coagulation, or cauterization (Kellogg paragraph 0020).

Claim 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop WO-2005115235-A1 in view of Prakash US-20180360539-A1.
With respect to claim 14, although Bishop teaches all of the elements of claim 1, it fails to teach a signal combiner. However, in the same field of endeavor Prakash teaches an electrosurgical generator unit (paragraph 0109 and element 150 of fig. 20B):
including a signal combiner for connecting the microwave channel and the RF channel to a common output channel (the microwave channel element 160 and the RF channel elements 162 are combined into a single output channel element 165 of fig. 18). The signal combiner as taught by Prakash is well known in the art of electrosurgical generators that produce more than on therapeutic electrical frequency, so that multiple therapeutic frequencies could be applies in sequence or simultaneously through a single end effector.


With respect to claim 16, although Bishop teaches all of the elements of claim 1, it fails to teach a probe directing both RF and microwave energy to tissue. However Prakash further teaches:
An electrosurgical system for delivering radiofrequency (RF) electromagnetic (EM) energy and microwave EM energy into biological tissue, the system comprising: an electrosurgical generator according to claim 1; a delivery probe connected to receive the microwave signal and RF signal from the electrosurgical generator (electrosurgical generator element 150 fig. 20B supplies microwave energy that is delivered to the tissue via delivery probe distal end 132 as taught in paragraph 0109, and RF energy is delivered to the tissue via delivery probe distal end 134 as taught in paragraph 0109). The probe as taught by Prakash, that is capable of delivering both RF and microwave frequencies is well known in the art of electrosurgical systems, as a single probe is often expected to perform cutting, coagulation, and cauterization and these functions require RF and microwave energy frequencies, so a single probe is required to deliver both RF and microwave energy to tissue.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical generator of Bishop with the dual modality delivery probe of Prakash as it allows both modalities to be applied to the patient via a single hand held probe making procedures more efficient and convenient.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GLOTH whose telephone number is (571)272-8869.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-273-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.G./Examiner, Art Unit 3794